DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

detection message collection and analysis module in claim 9
a failure detection setting module in claim 10
a first detection message generation unit in claim 12
a second detection message generation unit in claim 13
a flow table deleting module in claim 15
a failure displaying module in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification indicates the method in Figure 4 and “As shown in Fig. 6, the SDN controller 600 may include a processor 601, a transceiver 602, a memory 603, a user interface 604, and a bus interface. 
A computer program capable of running on the processor 601 may be stored on the memory 603, and when the computer program is executed by the processor 601, the processor 601 may perform the method for detecting a network failure according to embodiments of the present disclosure” thus the Examiner considers the modules cited above to be executed using the hardware from the cited portions of Applicant’s specification as these are disclosed to perform the corresponding functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a signal per se. Claim 18 recites “a computer-readable storage medium, on which a computer program is stored” which is interpreted as comprising multiple embodiments including a transitory signal. Applicant’s specification recites, “The aforementioned storage medium includes various media capable of storing program codes, such as USB disk, removable hard disk, Read-Only Memory (ROM), Random Access Memory (RAM),  magnetic disk, or optical disk.” These are merely example embodiments that do not exclude the embodiment of a signal as the computer-readable medium, thus claim 18 recites a signal per se. Applicant must recite in claim 8, “A non-transitory computer-readable medium” to overcome this rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xian et al. (“Xian”) (CN201410029557.8, see attachment “CN104796298MT” and “CN104796298” which are versions of the same document).

Regarding claim 1, Xian teaches
A method for detecting a network failure, comprising: constructing a detection message according to start and end addresses of a failed flow path [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, detailed description, step 1, SDN constructs detection message specifying starting point and end SDN switch, “the SDN controller needs to specify the following parameters when constructing the detection message: The Mac address and IP address of any terminal device connected to the SDN switch at the starting point. The Mac address and IP address of any terminal device connected to the end SDN switch” for a flow that will be determined to be a failed path]; 
sending the detection message to a device to be detected corresponding to the start address in the failed flow path [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” , “Step 2. The SDN controller starts from the test start point of the constructed detection message, and transmits it to the service flow test end point according to the service flow path to perform fault detection on the service flow path”, the service path considered the failed flow path]; 
sending, by the device to be detected corresponding to the start address, the detection message to a next device to be detected in the failed flow path until the detection message is sent to a device to be detected corresponding to the end address [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” , “Step 2. The SDN controller starts from the test start point of the constructed detection message, and transmits it to the service flow test end point according to the service flow path to perform fault detection on the service flow path” […] “In this way, after the SDN switch connected to the origin terminal device receives the instruction, it passes information such as the source/destination IP address, source/destination MAC address, protocol type, and uid of the detection message carried in the detection message through Look up and match the flow table saved on it and other information that can ensure the smooth forwarding of the probe message, and perform the forwarding action to the SDN switch at the next link in the service flow path. After the SDN switch of the next link receives the detection message, it will also forward it to the SDN switch of the next link according to its own stored flow table, and so on, until the test on the service flow path The terminal equipment attached to the end SDN switch”]; 
acquiring a detection result message corresponding to the failed flow path, wherein the detection result message is obtained by respective devices to be detected according to a detection flow table and the detection message [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” , step 2, ““In this way, after the SDN switch connected to the origin terminal device receives the instruction, it passes information such as the source/destination IP address, source/destination MAC address, protocol type, and uid of the detection message carried in the detection message through Look up and match the flow table saved on it and other information that can ensure the smooth forwarding of the probe message” indicating processing using forwarding table, and “Step 3. The SDN controller receives the detection result reported by the detector, and generates a network topology and/or result list for service flow path failure analysis based on the detection result” according to detection results in each SDN switch, the result sent back to the SDN controller, the detection based on as in step 2, “if it is detected that the packet is unreachable on the SDNswitch, the detection result is recorded as "unreachable" at each switch in the path using the flow table” ]; 
and determining a cause of the failure of the failed flow path according to the detection result message [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” , “If there is an unreachable or unknown SDN switch on the service flow path, it will be displayed in the network topology or result list in other eye-catching ways. In this way, the administrator can easily implement failure analysis of the SDN network based on the network topology and/or result list of the detection result”, determining an unreachable node in the flow path considered determining a cause of failure, the cause being the unreachable node].


Regarding claim 5, Xian teaches;
The method of claim 1, wherein the step of sending the detection message to the device to be detected corresponding to the start address in the failed flow path comprises: constructing an Internet Control Message Protocol (ICMP) message according to the start and end addresses [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, “Wherein, the protocol type of the detection message includes but not limited to ICMP”]; and sending, in a packet out manner, the ICMP message to the device to be detected corresponding to the start address in the failed flow path [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, “Step 2. The SDN controller starts from the test start point of the constructed detection message, and transmits it to the service flow test end point according to the service flow path to perform fault detection on the service flow path”, the service path considered the failed flow path].


Regarding claim 8, Xian teaches:
The method of claim 1, wherein after the step of determining the cause of the failure of the failed flow path according to the detection result message, the method further comprises: marking a failed device on the failed flow path, and displaying the cause of the failure on a topological link [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” step 3, “If there is an unreachable or unknown SDN switch on the service flow path, it will be displayed in the network topology or result list in other eye-catching ways”, Examiner considered the packet being unreachable at the switch the cause of the failure and the failed device is displayed with the cause indicated in the eye-catching way as the claim does not specify a failure example].

Regarding claim 9, Xian teaches:
A software defined network controller [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” teaches “SDN controller” ], comprising: a detection message generation module configured to: construct a detection message according to start and end addresses of a failed flow path [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, detailed description, step 1, SDN constructs detection message specifying starting point and end SDN switch, “the SDN controller needs to specify the following parameters when constructing the detection message: The Mac address and IP address of any terminal device connected to the SDN switch at the starting point. The Mac address and IP address of any terminal device connected to the end SDN switch”], 
and send the detection message to a device to be detected corresponding to the start address in the failed flow path [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, “Step 2. The SDN controller starts from the test start point of the constructed detection message, and transmits it to the service flow test end point according to the service flow path to perform fault detection on the service flow path”], 
[see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”  “Step 2. The SDN controller starts from the test start point of the constructed detection message, and transmits it to the service flow test end point according to the service flow path to perform fault detection on the service flow path” […] “In this way, after the SDN switch connected to the origin terminal device receives the instruction, it passes information such as the source/destination IP address, source/destination MAC address, protocol type, and uid of the detection message carried in the detection message through Look up and match the flow table saved on it and other information that can ensure the smooth forwarding of the probe message, and perform the forwarding action to the SDN switch at the next link in the service flow path. After the SDN switch of the next link receives the detection message, it will also forward it to the SDN switch of the next link according to its own stored flow table, and so on, until the test on the service flow path The terminal equipment attached to the end SDN switch”]; 
and a detection message collection and analysis module configured to: acquire a detection result message corresponding to the failed flow path, wherein the detection result message is obtained by respective devices to be detected according to a detection flow table and the detection message [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” , step 2, ““In this way, after the SDN switch connected to the origin terminal device receives the instruction, it passes information such as the source/destination IP address, source/destination MAC address, protocol type, and uid of the detection message carried in the detection message through Look up and match the flow table saved on it and other information that can ensure the smooth forwarding of the probe message” indicating processing using forwarding table, and “Step 3. The SDN controller receives the detection result reported by the detector, and generates a network topology and/or result list for service flow path failure analysis based on the detection result” according to detection results in each SDN switch, the result sent back to the SDN controller, the detection based on as in step 2, “if it is detected that the packet is unreachable on the SDNswitch, the detection result is recorded as "unreachable" at each switch in the path using the flow table ], 
 [“If there is an unreachable or unknown SDN switch on the service flow path, it will be displayed in the network topology or result list in other eye-catching ways. In this way, the administrator can easily implement failure analysis of the SDN network based on the network topology and/or result list of the detection result”, determining an unreachable node in the flow path considered determining a cause of failure, the cause being the unreachable status of packets at the node].

Regarding claim 13, Xian teaches:
The software defined network controller of claim 9, wherein the detection message generation module comprises: a second detection message generation unit configured to: construct an Internet Control Message Protocol (ICMP) message according to the start and end addresses [see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, “Wherein, the protocol type of the detection message includes but not limited to ICMP”], and send the ICMP message to the device to be detected corresponding to the start address in the failed flow path, in a packet out manner [page 10-15 of “CN104796298MT” and 1-6 of “CN104796298”, “Step 2. The SDN controller starts from the test start point of the constructed detection message, and transmits it to the service flow test end point according to the service flow path to perform fault detection on the service flow path”, the service path considered the failed flow path].


Regarding claim 16, Xian teaches:
The software defined network controller of claim 9, further comprising: a failure displaying module configured to mark a failed device on the failed flow path and display the cause of the failure on a topological link.  [[see page 10-15 of “CN104796298MT” and 1-6 of “CN104796298” “If there is an unreachable or unknown SDN switch on the service flow path, it will be displayed in the network topology or result list in other eye-catching ways”].


Regarding claim 17, Xian teaches:
An SDN controller comprising a memory and a processor, wherein the memory stores a computer program which, when executed by the processor, cause the processor to implement the method for detecting a network failure according to claim 1 [[see page 5-15 of “CN104796298MT” and 1-6 of “CN104796298” “The device is applied to the SDN controller. The physical carrier server apparatus according to the present invention, the hardware architecture, generally includes a CPU, memory, nonvolatile memory, and other hardware interface to the IO device. The device of the present invention can generally be understood as a logical device combining software and hardware formed after the computer program loaded in the hardware memory is run by the CPU”].

Regarding claim 18, Xian teaches: a computer-readable storage medium, on which a computer program is stored which, when executed by a processor, cause the processor to implement the method for detecting a network failure according to claim 1 [[see page 5-15 of “CN104796298MT” and 1-6 of “CN104796298” “The device is applied to the SDN controller. The physical carrier server apparatus according to the present invention, the hardware architecture, generally includes a CPU, memory, nonvolatile memory, and other hardware interface to the IO device. The device of the present invention can generally be understood as a logical device combining software and hardware formed after the computer program loaded in the hardware memory is run by the CPU”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xian et al. (“Xian”) (CN201410029557.8, see attachment) in view of Song (US 20160156550 A1).

Regarding claim 2, Xian teaches:
The method of claim 1, wherein before the step of constructing the detection message according to the start and end addresses, the method further comprises: 
determining the start and end addresses of the failed flow path [Steps 1 and 2, “In specific implementation, the SDN controller needs to specify the following parameters when constructing the detection message: The Mac address and IP address of any terminal device connected to the SDN switch at the starting point. The Mac address and IP address of any terminal device connected to the end SDN switch” and wherein the service flow is the flow being tested i.e. the failed flow path “the failure analysis of the SDN network is tested based on the service flow. Therefore, the fault analysis of the present invention must be based on the premise that terminal equipment is connected to the SDN switch as the starting point and the end point of the service flow.”].
Xian teaches devices having a flow table but does not teach sending the flow table to the devices on the path.
Song teaches and sending the detection flow table to the respective devices to be detected in the failed flow path according to the start and end addresses [¶0037-39 flow tables issued to SDN forwarding devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian such that the flow tables are sent to the devices as in Song. Xian 

Regarding claim 3, Xian-Song teaches:
The method of claim 2, wherein the step of determining the start and end addresses of the failed flow path comprises: determining the start address as an address of any one of terminal devices under a start switch of the failed flow path [see page 5-17 of “CN104796298MT” and 1-7 of “CN104796298” of Xian, “the construction generating module needs to specify the following parameters when constructing the probe message: The starting point is the Mac address and IP address of any terminal device under the SDN switch” and “After the structure generation module successfully creates the detection message, the device can learn the MAC address and/or IP address of the start terminal device and the end terminal device of the detection message, so that the device can use the network topology calculating the current network status and to understand the operation, the starting point and final selected traffic‐flow path between the point specified terminal device” considered for the failed flow]; and determining the end address as an address of any one of terminal devices under an end switch of the failed flow path. [see page 5-17 of “CN104796298MT” and 1-6 of “CN104796298” “After the structure generation module successfully creates the detection message, the device can learn the MAC address and/or IP address of the start terminal device and the end terminal device of the detection message, so that the device can use the network topology calculating the current network status and to understand the operation, the starting point and final selected traffic‐flow path between the point specified terminal device” for failed flow i.e. flow under analysis].

Regarding claim 10, Xian teaches:
The software defined network controller of claim 9, further comprising: a failure detection setting module configured to determine the start and end addresses of the failed flow path [see page 5-17 of “CN104796298MT” and 1-6 of “CN104796298” of Xian, “In specific implementation, the SDN controller needs to specify the following parameters when constructing the detection message: The Mac address and IP address of any terminal device connected to the SDN switch at the starting point. The Mac address and IP address of any terminal device connected to the end SDN switch” and wherein the service flow is the flow being tested i.e. the failed flow path “the failure analysis of the SDN network is tested based on the service flow. Therefore, the fault analysis of the present invention must be based on the premise that terminal equipment is connected to the SDN switch as the starting point and the end point of the service flow.”].
Xian teaches devices having a flow table but does not teach sending the flow table to the devices on the path.
Song teaches a flow table generation module configured to send the detection flow table to the respective devices to be detected in the failed flow path according to the start and end addresses [¶0037-39 flow tables issued to SDN forwarding devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian such that the flow tables are sent to the devices as in Song. Xian teaches flow tables at the switches in the path but does not expressly teach the transmission of the flow tables. It would be obvious to modify Xian to include sending the flow tables as in Song for up-to-date flow table rules as status of SDN changes ¶0035-36.

Regarding claim 11, Xian-Song teaches:
The software defined network controller of claim 10, wherein the failure detection setting module is configured to: determine the start address as an address of any one of terminal devices under a start switch of the failed flow path [see page 5-17 of “CN104796298MT” and 1-6 of “CN104796298”, “the construction generating module needs to specify the following parameters when constructing the probe message: The starting point is the Mac address and IP address of any terminal device under the SDN switch” and “After the structure generation module successfully creates the detection message, the device can learn the MAC address and/or IP address of the start terminal device and the end terminal device of the detection message, so that the device can use the network topology calculating the current network status and to understand the operation, the starting point and final selected traffic‐flow path between the point specified terminal device” considered for the failed flow]; and determine the end address as an address of any one of terminal devices under an end switch of the failed flow path [see page 5-17 of “CN104796298MT” and 1-6 of “CN104796298” of Xian “After the structure generation module successfully creates the detection message, the device can learn the MAC address and/or IP address of the start terminal device and the end terminal device of the detection message, so that the device can use the network topology calculating the current network status and to understand the operation, the starting point and final selected traffic‐flow path between the point specified terminal device” for failed flow i.e. flow under analysis ].

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xian et al. (“Xian”) (CN201410029557.8, see attachment) in view of Wang (US 20150295810 A1)

Regarding claim 4, Xian teaches:
The method of claim 1.
Xian teaches sending the detection message but does not teach periodically however Wang teaches wherein the step of sending the detection message to the device to be detected corresponding to the start address in the failed flow path comprises: periodically sending, during a failure detection phase, the detection message to the device to be detected corresponding to the start address in the failed flow path [¶0078-79, ¶0161 periodic detection message sent during failure phase].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian such that the detection message is sent periodically. Xian already teaches a detection message to a start address of a failed flow path but does not teach periodic however it would have been obvious to modify Xian to send this message periodically as in Wang who teaches this as part of a method to achieve the solution of a network device automatically testing the status of a flow ¶0017.



The software defined network controller of claim 9.
Xian teaches sending a detection message but not periodically.
 Wang teaches wherein the detection message generation module comprises: a first detection message generation unit configured to periodically send the detection message to the device to be detected corresponding to the start address in the failed flow path during a failure detection phase [¶0078-79, ¶0161 periodic detection message sent during failure phase].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian such that the detection message is sent periodically. Xian already teaches a detection message to a start address of a failed flow path but does not teach periodic however it would have been obvious to modify Xian to send this message periodically as in Wang who teaches this as part of a method to achieve the solution of a network device automatically testing the status of a flow ¶0017.

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xian et al. (“Xian”) (CN201410029557.8, see attachment) in view of Yang et al. (“Yang”) (US 20180262418 A1).

Regarding claim 6, Xian teaches:
The method of claim 1, wherein the step of determining the cause of the failure of the failed flow path according to the detection result message comprises: obtaining the cause of the failure of the failed flow path according to the information between the detection message and the detection flow table corresponding to the device to be detected [see page 10-17 of “CN104796298MT” and 1-6 of “CN104796298”, step 3, “the SDN controller can calculate and generate according to the received detection results reported by the detector The network topology and/or result list corresponding to the service flow path and the detection result. If there is an unreachable or unknown SDN switch on the service flow path, it will be displayed in the network topology or result list in other eye-catching ways” the unreachable node information considered cause of the failure].
[Figure 3, switch determines a flow table matching fails for a packet, steps 302-304, and ¶0049 report this mismatch information to controller] such that obtaining the cause of the failure of the failed flow path is according to the mismatch information [¶0048-50 controller determines cause is packet and flow table mismatch after receiving information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian to include mismatch information in the results according to the flow table as in Yang. Xian teaches devices forward detection packets based on flow information thus detection results sent back to the controller indicating unreachable nodes are based on flow tables but does not teach mismatch information. IT would have been obvious to modify Xian to include mismatch information to implement data forwarding and deal with failure of flow table matching thus providing automatic repair function ¶0058.

Regarding claim 14, Xian teaches:
The software defined network controller of claim 9, wherein the detection message collection and analysis module comprises: a detection message collection and analysis unit configured to obtain the cause of the failure of the failed flow path according to the information between the detection message and the detection flow table corresponding to the device to be detected [see page 10-17 of “CN104796298MT” and 1-6 of “CN104796298” , “the SDN controller can calculate and generate according to the received detection results reported by the detector The network topology and/or result list corresponding to the service flow path and the detection result. If there is an unreachable or unknown SDN switch on the service flow path, it will be displayed in the network topology or result list in other eye-catching ways” the unreachable node information considered cause of the failure].
Xian teaches failure information based on the packet but does not teach based on a mismatch however Yang teaches the detection result message comprises mismatch information between the [Figure 3, switch determines a flow table matching fails for a packet, steps 302-304, and ¶0049 report this mismatch information to controller] such that obtaining the cause of the failure of the failed flow path is according to the mismatch information [¶0048-50 controller determines cause is packet and flow table mismatch after receiving information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian to include mismatch information in the results according to the flow table as in Yang. Xian teaches devices forward detection packets based on flow information thus detection results sent back to the controller indicating unreachable nodes are based on flow tables but does not teach mismatch information. IT would have been obvious to modify Xian to include mismatch information to implement data forwarding and deal with failure of flow table matching thus providing automatic repair function ¶0058.

Claim 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xian et al. (“Xian”) (CN201410029557.8, see attachment) in view of Jang et al. (“Jang”) (US 20160294734 A1).

Regarding claim 7, Xian teaches
The method of claim 1.
Xian teaches detecting a failure but does not teach deleting the table.
Jang teaches wherein after the step of determining the cause of the failure of the failed flow path according to the detection result message, the method further comprises: deleting the detection flow table completely [¶0013 teaches a conventional method in which tables are detected and regenerated after routing information is re-calculated].
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian to teach deleting flow tables. Xian teaches detecting failures and it would have been obvious to modify Xian to further include deleting flow tables in response to detecting a failure as in Jang. Jang teaches the step of deleting a flow table as conventional in the art, see Background, thus it would have been an obvious combination of prior art elements according to known techniques as Jang 

Regarding claim 15, Xian teaches The software defined network controller of claim 9.
Xian teaches detecting a failure but does not teach deleting the table.
Jang teaches further comprising: a flow table deleting module configured to delete the detection flow table completely [¶0013 teaches a conventional method in which tables are detected and regenerated after routing information is re-calculated].
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xian to teach deleting flow tables. Xian teaches detecting failures and it would have been obvious to modify Xian to further include deleting flow tables in response to detecting a failure as in Jang. Jang teaches the step of deleting a flow table as conventional in the art, see Background, thus it would have been an obvious combination of prior art elements according to known techniques as Jang teaches this is a prior art solution in ¶0013 for providing a failure restoration that one skilled in the art would be able to successfully implement and yield the expected result of handling node failures.

Examiner’s Note
	Examiner recommends including the detection table in addition to expected flow tables as in the Applicant specification “the priority of the detection flow table is lower than that of an expected flow table, which is a flow table that the device to be detected should have when the communication is normal. After receiving the detection message, a switch firstly matches the detection message with an expected flow table with high priority, and if the detection message is not matched with the expected flow table, the switch matches the detection message with the detection flow table. An instruction set of the detection flow table may write a matching result of the detection flow table and the detection message into the detection message to form a detection result message and further specifying a specific cause of failure “such as port failure” as a node being indicated as unreachable for a packet is considered a failed node and the cause of failure being the packet is unreachable at this node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478